Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
New claims 30-32 are withdrawn from consideration as being directed to the non-elected invention of claim 7 in the response to the restriction requirement filed on 10 July 2020. 

Drawings
The drawings were received 09 August 2022.  These drawings are objected to because:
-Reference numeral longitudinal axis 16 is not shown in the new drawings as per amendment to spec filed on 8/9/22. 
-Figure 1A has reference numeral 17which appears to be a longitudinal axis, but it is referred as space in [0017].
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 14-17, 21, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a bore extending from said first end of said elongated member to said second end of said elongated member”, “a space… said space being part of said bore”, and “further exhibits a hole in said first end of said elongated member” are indefinite. As the bore extends from the first end to the second end is it unclear how the space or the “hole in said first end of said elongated member” is different, it appears the space and hole are not separate components but all different aspects of the bore. For examination purposes the hole is the first end of the bore opening and the space is a space within the bore between the inner surface of the elongated member and the dental implant.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 has been amended to be included in claim 1 and therefore fails to further limit.  Claim 1, line 26 states “said dental abutment extending proximally from said first end of said dental implant”. However, claim 14 states the same subject matter therefore not further limiting claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14-15, 17, 21, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US 2004/0234925) in view of Dosta (US 2015/0190214).
Regarding claim 1, Benhamou discloses a covered dental implant comprising: a dental implant (1) extending from a first end of said dental implant (the occlusal direction) to a second end of said dental implant (the apical direction), said first end of said dental implant exhibiting a hole (as shown in FIG. 2 to receive an abutment/securing member) as a receptacle for an abutment connection; an elongated member (2) extending from a first end (apical end) of said elongated member to a second end of said elongated member (occlusal end), said elongated member exhibiting bore extending from said first end of said elongated member to said second end of said elongated member along a longitudinal axis of said elongated member (bore which is shown disposed around the implant); filler material (3) deposited within a space defined by an inner face of said elongated member and said dental implant, said space being part of said bore (as shown 3 is deposited in a space between the implant in the bore of the elongated member); and wherein said elongated member further exhibits a hole in said first end of said elongated member, said hole adjacent and proximal to said bore (as the elongated member hole/bore fits over the implant), wherein said longitudinal axis of said elongated member extends through said hole (as the axis is aligned), wherein the elongated member is fitted over said dental implant such that said second end of said elongated member extends towards said second end of said dental implant (shown to cover and extend towards an apical end), wherein said first end of said elongated member covers said first end of said dental implant (the first end covers the first end of the dental implant (the occlusal portion of the implant), said first end of said elongated member being proximal to said dental implant ( as shown to cover said first end of the dental implant), wherein said hole in said first end of said elongated member is aligned with said hole of said dental implant (as the hole is construed as the end of the opening of the interior of the elongated member which is shown to cover the dental implant), said hole being proximal to said dental implant (as shown to cover), wherein said hole in said first end of said elongated member is arranged for receipt of said dental abutment (the hole in the elongated member allows for receipt of a dental abutment in the implant (shown on the first end of the implant). 
Benhamou fail(s) to disclose a dental abutment exhibiting a first end of said dental abutment and a second end of said dental abutment; such that said first end of said dental abutment extends out of said elongated member and said second end of said dental abutment is secured to said first end of said dental implant, said dental abutment extending proximally from said first end of said dental implant and wherein securing of the dental abutment cooperates to secure the inner face of said first end of said elongated member to said first end of said dental implant
However, Dosta teaches a dental implant system in FIG. 1 dental abutment (1) exhibiting a first end (occlusal end) and a second end (apical end) said hole in said first end of said abutment connection (see fig. 1), an elongated member (3/4)  extending from a first end of said elongated member to a second end of said elongated member, said elongated member exhibiting a hole in the first end of the elongated member (see fig. 1, such that elongated member 3/4 has a hole accepting the first end of the implant), a dental abutment 1 exhibiting a first end of said dental abutment and a second end of said dental abutment, wherein the elongated member is fitting over said dental implant such that said second end of the elongated member extends towards said second end of said dental implant (see fig. 1), wherein said first end of said elongated member covers said first end of said dental implant (see fig. 1), and wherein said hole in the first end of said elongated member is aligned with said hole of said dental implant (see fig. 1), wherein said hole in said first end of said elongated member is arranged for receipt of said dental abutment (see fig. 1), such that said first end of said dental abutment extends out of said elongated member and said second end of said dental abutment is secured to said first end of said dental implant (see fig. 1) and wherein securing of the dental abutment is capable of cooperating to secure the inner face of said first end of said elongated member to said first end of said dental implant (the structure as claimed is taught therefore, it is capable of functioning as claimed),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Benhamou , by requiring a dental abutment exhibiting a first end of said dental abutment and a second end of said dental abutment; such that said first end of said dental abutment extends out of said elongated member and said second end of said dental abutment is secured to said first end of said dental implant, said dental abutment extending proximally from said first end of said dental implant and wherein securing of the dental abutment cooperates to secure the inner face of said first end of said elongated member to said first end of said dental implant, as taught by Dosta, for the purpose of fitting a prosthesis to an implant. It is noted that Benhamou/Dosta teaches the structure as claimed and discussed above, therefore, the invention would function as claimed including wherein securing of the dental abutment cooperates to secure the inner face of said first end of the elongated member to said first end of said dental implant.
Regarding claim 2, Benhamou further discloses wherein said filler material comprises a cement ([0009], “cemented connection”, [0022] “for the reception of the cement”).
Regarding claim 3, Benhamou further discloses wherein a length of said elongated member is shorter than a length of said dental implant, and is dimensioned such that the second end of the elongated member extends to below a gingiva line where the dental implanted therein (functionally capable based on the desired drilling depth that the practitioner places the implant), and wherein the bore of the elongated member extends along the entirety of the length of said elongated member (as shown in FIG. 2).
Regarding claim 14, Benhamou discloses the claimed invention substantially as claimed as set forth above.
The configuration of Benhamou/Dosta as set forth above would result in a configuration wherein said dental abutment extends proximally from said first end of said dental implant (as the implant as modified sits and extends from said first end of said dental implant.
Regarding claim 15, Benhamou further discloses wherein said first end of said elongated member is proximal to said first end of said dental implant, said first end of said elongated member is seated on said first end of said dental implant (as shown in FIG. 2).
Regarding claim 17, Benhamou further discloses wherein an external surface of said elongated member is smooth (as shown in FIG. 2).
Regarding claim 21, Benhamou further discloses wherein a length of said elongated member is shorter than a length of said dental implant (as shown in FIG. 2) , and is dimensioned such that the second end of the elongated member extends to below a gingiva line where the dental implant is implanted therein ( functionally capable of being implanted by a practitioner to be below a gingiva line based on implant depth), wherein said second end of said elongated member is not seated on a portion of said dental implant (exposed occlusally).
Regarding claim 27, Benhamou further discloses wherein a portion of said first end of said elongated member extends towards said longitudinal axis of said elongated member (the surface which defines the thickness extends towards the longitudinal axis).
Regarding claim 28, the configuration of Benhamou/Dosta would result wherein a diameter of said hole of said elongated element is deifned such that securing of the dental abutment cooperates to secure the inner face of said first end of said elongated member to said first end of said dental implant (as the abutment has a lip which contacts the elongated member to secure it to the dental implant ).
Regarding claim 29, Benhamou further discloses wherein cooperation to secure the inner face of said first end of said elongated member to said first end of said dental implant is due to said first end of said elongated member being proximal to said first end of said dental implant (as the inner face of the elongated member contacts the first end of said dental implant).
Regarding claim 29, wherein 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US 2004/0234925) in view of Dosta (US 2015/0190214), and further in view of Sutter (US 6,461,160).
Regarding claim 16, Benhamou/Dosta discloses the claimed invention substantially as claimed as set forth above.
Benhamou/Dosta fail(s) to teach wherein said elongated member is not tapered.
However, Sutter teaches an implant system in FIG. 18 with an elongated member (60) which is not tapered.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Benhamou/Dosta, by requiring wherein said elongated member is not tapered, as taught by Sutter, for the purpose of fitting an according implantation site.  
Response to Arguments
Applicant's arguments filed 09 August 2022 have been fully considered but they are not persuasive. 
On page 3 of applicants remarks applicant argues “Benhamou shows no dental abutment”. Benhamou is only relied upon to show a hole for an abutment connection as set forth above Dosta in combination teaches the dental abutment.
On page 3 of applicants remarks applicant argues “Although Dosta shows a dental abutment, there is no reasons to believe that one skilled in the art looking at Dosta and Benhamou would think to secure the dental abutment to the dental implant at a height that is lower than the top of the sleeve of Benhamou. However, such is not consistent with claim terminology as presented and is therefore not persuasive.
On page 3 of applicants remarks applicant argues Dosta alone stating that “in Dosta there is no filler material… and no space defined by an inner face of said elongated member”. However, such is taught by Benhamou as set forth above, Dosta was not relied to teach such limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772